Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
1.   	On pages 14-16 of the remark Applicant argued prior art fails to teach the claimed limitation “ receiving modem information, from the modem via an application program interface (APD), that indicates connection qualities of a first active connection that is active simultaneously as a second active connection, the first active connection associated with a first subscription and the second active connection associated with a second subscription, the connection qualities comprising at least one of error rates, transmit power headroom, or round trip times” 
 	
In response:
 	The examiner respectfully disagrees. Prior art Kim at Fig.1A, [0010]-[0011] discloses a UE transmits a message which requests domain transfer to the DTF entity means DTF entity receives request from the UE. Fig.7 shows a UE that includes Modem. [0030] discloses wherein a MODEM is configured to perform a new bearer set up operation and [0062] discloses the UE transmits a message which requests a domain transfer to the DTF entity means the message which is received at the DTF entity is the modem information. Here domain transfer message corresponding to modem information. [0062] also discloses an IMS server that receives domain transfer message from the DTF entity and connect a new bearer to the UE. [0075]-[0076] discloses the UE determines the connection quality of the old access network and new access network based on the bit error rate and based on the connection quality of the old access network and new access network, the UE performs the switching operation and requests the DTF entity to switch to a new network. Therefor the DTF message that is received from the UE (i.e modem of the UE) indicates the connection quality of a bearer or active connection. 
 	For the above reason, examiner maintains the rejection. 

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 6, 8, 10, 15, 17, 22. 24, 29 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2014/0098787 to Kim et al. (hereinafter Kim) in view of U.S.  Pre-Grant Publication US 2014/0194157 to Ezekiel et al. (hereinafter Ezekiel)

 	As to claims 1, 8, 17, 24 and 31-32, Kim discloses a method of wireless communication operable at a wireless communication device comprising a modem, the method comprising:
 	receiving modem information, from the modem via an application program interface (API), that indicates connection qualities of a first active connection that is active simultaneously as a second active connection, the connection qualities comprising at least one of error rates, transmit power headroom, or round trip time (Kim; Fig.7; shows switch receiving modem information from the modem; [0071]; [0076] discloses a UE simultaneously communicating with an old access network and a new access network and also discloses of considering a reception performance for the old access network and the new access network such as a Received Signal Strength Indication (RSSI), Bit Error Rate (BER). Here Kim is applied for the first alternative error rates); and
 	mitigating contention between the first active connection and the second active connection (Kim; [0072]; [0077] discloses the VCC UE may maintain voice data reception from the old access network for a time, and use voice data received from the old access network if an error occurs in voice data received from the new access network means mitigate connection of the new access network) by:
 	throttling data communication on at least one of the first active connection or the second active connection (Kim; [0072]; [0077] discloses the VCC UE may maintain voice data reception from the old access network for a time, and use voice data received from the old access network if an error occurs in voice data received from the new access network means mitigate connection of the new access network. Here Kim is applied for the first alternative); or
  	putting the first active connection or the second active connection on hold.
 	Kim discloses 3G and 4G connection of the UE, but fails to disclose “the first active connection associated with a first subscription and the second active connection associated with a second subscription”. However Ezekiel discloses 
 	the first active connection associated with a first subscription and the second active connection associated with a second subscription (Ezekiel; [0058]-[0059] discloses 2G, 3G and 4G is associated with  one SIM and 2G or 3G or 4G is associated with another SIM means the first active connection associated with a first subscription and the second active connection associated with a second subscription)
 	It is obvious for a person of ordinary skilled in the art to combine the teaching before the effective filing date of the invention. One would be motivated to combine the teachings in order to provide service from different SIM and thus provide a QoS.        

 	As to claims 6, 15, 22 and 29, the rejection of claim 1 as listed above is incorporated herein. In addition Kim- Ezekiel discloses
 	wherein the first active connection comprises a voice call, and the second active connection comprises a data call (Kim; [0071]-[0077]), and
 	wherein the mitigating contention comprises:
 	if the data call is a foreground application relative to the voice call, throttling the data call or putting the voice call on hold (Kim; [0071]-[0077]); and
 	if the voice call is a foreground application relative to the data call, suspending or throttling the data call (Kim; [0071]-[0077]).

As to claim 10, the rejection of claim 8 as listed above is incorporated herein. In addition Kim- Ezekiel discloses further comprising at least one subscriber identity module configured as hardware, software, or a combination of both (Kim; Fig.7). 


4.	Claims 3-4, 12-13, 19-20, 26-27, 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2014/0098787 to Kim et al. (hereinafter Kim) in view of U.S.  Pre-Grant Publication US 2014/0194157 to Ezekiel et al. (hereinafter Ezekiel) in view of U.S.  Pre-Grant Publication US 2009/0323720 to Salokannel et al. (hereinafter Salokannel) 
  
	As to claims 3, 12, 19, 26, 33 and 35, Kim- Ezekiel discloses wherein the mitigating the contention between the first active connection and the second active connection includes the throttling data communication based on the data rate or link quality (Kim; [0072]-[0077]). Kim- Ezekiel fails to disclose of reducing data rate in a connection. However, Salakannel discloses wherein the throttling data communication comprises: 
 	reducing data rate of the first active connection or the second active connection with lower priority among the first active connection and the second active connection (Salokannel; [0009] discloses of reducing a data rate in a wireless link.
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention and reduce data rate in wireless link. One would be motivated to combine the teachings in order to avoid potential conflicts and thus provide a QoS. 

 	As to claims 4, 13, 20 and 27, the rejection of claim 3 as listed above is incorporated herein. In addition Kim- Ezekiel -Salokannel discloses wherein the throttling data communication comprises: 
 	suspending data communication on the first active connection or the second active connection with lower priority among the first active connection and the second active connection (Kim; [0072]-[0077])

5.	Claims 5, 7, 14, 16, 21, 23, 28, 30, 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2014/0098787 to Kim et al. (hereinafter Kim) in view of U.S.  Pre-Grant Publication US 2014/0194157 to Ezekiel et al. (hereinafter Ezekiel) in view of U.S.  Patent No. US 5,754,947 to Tanabe et al. (hereinafter Tanabe) 

As to claims 5, 14, 21, 28, 34 and 36, Kim- Ezekiel discloses wherein the mitigating the contention between the first active connection and the second active connection includes the putting the first active connection or the second active connection on hold and also discloses of switching from one network to another network (Kim; [0072]-[0077]). Kim- Ezekiel fails to disclose of holding a connection. However, Tanabe discloses
 wherein the putting the first active connection or the second active connection on hold, comprises at least one of:
sending keep-alive silence frames on a connection that is put on hold (Tanabe; Col. 16, lines 56-62 discloses of receiving a frame and based on the frame initiate a connection hold timer so that data can be received in the current connection. Tanabe is applied for the 1st alternative); or 
sending periodic busy tones on a connection that is put on hold.
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention and hold a connection. One would be motivated to combine the teachings in order to use the limited resources in an effective way. 

As to claims 7, 16, 23 and 30, Kim- Ezekiel discloses of switching from one network to another network. Kim- Ezekiel fails to disclose of holding a connection. However, Tanabe discloses
wherein the first active connection comprises a first voice call, and the second active connection comprises a second voice call (Tanabe; Col. 16, lines 56-62), and
wherein the mitigating contention comprises putting the first voice call or the second voice call on hold by transmitting periodic tones or keep-alive data for the voice call that is put on hold (Tanabe; Col. 16, lines 56-62).
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention and hold a connection. One would be motivated to combine the teachings in order to use the limited resources in an effective way. 

6.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2014/0098787 to Kim et al. (hereinafter Kim) in view of U.S.  Pre-Grant Publication US 2014/0194157 to Ezekiel et al. (hereinafter Ezekiel) in view of U.S.  Pre-Grant Publication US 2015/0237497 to Chen et al. (hereinafter Chen) 

As to claim 9, Kim- Ezekiel discloses of switching from one network to another network. Kim- Ezekiel fails to disclose of receiving user input for SIM selection. However, Chen discloses 
further comprising a user interface configured to receive input from a user related to the plurality of active connections, wherein the contention mitigation circuitry is configured to mitigate contention based at least partially on received user input (Chen; [0054] discloses of receiving user input to enter SIM configuration).
  	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention and hold a connection. One would be motivated to combine the teachings in order to decide based on user’s choice.

New Reference
  	The newly founded reference U.S Publication 2015/0318916 at Fig.2A, [0050] shows and discloses a LEO sensor satellite 101 (=wireless communication device) includes a management agent receiving feedback from the modem 227 that indicates the signal quality of the forward link signal and based on the signal quality, the management entity finds an alternative GEO satellite or ground based LEO gateway. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478